MacKenzie, J.
(dissenting). I dissent. I am not persuaded that the trial court’s finding of entrapment on these facts was clearly erroneous.
The record in this case shows that two state police troopers stopped James’s vehicle, arrested her for drunk driving, and placed her in the patrol car. Defendant was obviously intoxicated and informed the troopers that his driver’s license had been suspended. Inexplicably, rather than securing James’s van themselves or asking James to do so, the troopers gave the keys to defendant and asked him to get James’s purse and secure the vehicle. The troopers never saw defendant return the keys and never demanded proof of their return, the officers, however, "thought” that defendant gave the keys to James. At 2:15 a.m. in rural Cheboygan county, the troopers left defendant intoxicated alongside the road with the keys and the van. Defendant was subsequently arrested for driving James’s van under the influence of intoxicating liquor.
The majority condemns the trial court’s finding that the troopers had a duty to prevent crime by verifying the location of the keys which they had given defendant. I agree with the majority that the troopers had no duty to detain defendant or to offer him a ride. However, it seems clear that they did have a duty to assure that James’s vehicle would not be driven away. In Gallagher v Secre*646tary of State (On Rehearing), 59 Mich App 269, 274; 229 NW2d 410 (1975), lv den 394 Mich 818 (1975), for example, where the appellee was arrested for driving under the influence of intoxicating liquor, this Court stated:
"We hold the officer could prevent appellee’s further driving by commandeering the keys to his vehicle. We are not disposed to quibble over whether such a procedure would or would not be an 'arrest’. Common sense demands that if a peace officer comes upon a stopped car, the driver of which he has seen commit no offense, and yet which driver is manifestly unable to drive safely for illness or whatever reason, he must be allowed to restrain that person’s continued driving. Any arrest that may be made subsequently can abide complying with legal requirements. In so holding we think we vest no police state powers in a peace officer and still protect others on the highway.”
In my opinion, the policy behind this Court’s holding in Gallagher applies with equal force on these facts. See also 1979 AC, R 28.1458. I do not agree with the majority, therefore, that the trial court’s perception that the troopers had a duty to prevent crime by verifying the location of the keys was clearly erroneous.
In any event, the existence of a legal duty is wholly collateral to the decision reached in this case. The real inquiry, recognized by the trial court, is whether the actions of the police were so reprehensible under the circumstances that the court should refuse, as a matter of public policy, to permit a conviction to stand, People v D’Angelo, 401 Mich 167; 257 NW2d 655 (1977), or, stated another way, whether the police acted in a manner likely to instigate or create a criminal offense, People v Killian, 117 Mich App 220, 222; 323 NW2d 660 (1982), lv den 414 Mich 944 (1982). *647Courts of other states have found the entrapment defense to be available in an appropriate drunk driving case. See, e.g., Noles v State, 164 Ga App 191; 296 SE2d 768 (1982); State v Bisson, 491 A2d 544 (Me, 1985); State v Vanderlas, 483 A2d 263 (Vt, 1984).
I recognize that the instant case is distinguishable from the overwhelming majority of entrapment cases. There was no undercover operation directed at defendant nor did the police actively seek defendant out. Cf. People v White, 411 Mich 366; 308 NW2d 128 (1981); Killian, supra. The police did not prey upon the sympathies or friendships of the defendant, as in People v Turner, 390 Mich 7; 210 NW2d 336 (1973), and People v Brenda E Crawford, 121 Mich App 306; 328 NW2d 377 (1982), nor did they actively participate in the offense as in White, supra. In short, it is difficult to equate the police conduct herein with the active "manufacturing” or "instigating” of a crime which is typically characteristic of entrapment.
Nevertheless, I am left with the inescapable conclusion that the trial court did not clearly err in concluding that entrapment occurred. Prior to the intervention of the police, defendant was merely a passenger in James’s van and was neither ready nor willing to commit the charged offense. It was only after the police left defendant stranded that he resorted to driving while intoxicated. Moreover, the failure of the police to properly secure the van or insure that defendant would not drive the van provided defendant with the instrumentality to commit the offense. Finally, the refusal of the police to arrange transportation for defendant was particularly irresponsible. In effect, defendant was induced by this refusal to commit the crime.
The instant case is distinguishable from those *648situations where the police merely afford the defendant an opportunity to commit a crime. In People v Reynolds, 139 Mich App 471; 362 NW2d 763 (1984), the police did no more than supply an underage agent who made illegal liquor purchases. Similarly, in People v Alford, 405 Mich 570; 275 NW2d 484 (1979), an undercover officer merely arrived at the defendant’s door and asked to purchase drugs. In both cases, the police only provided the means to commit the offense; the actual commission was a conscious and willing act by the defendants. In contrast, in this case the police left defendant isolated at 2:15 a.m. with no other means of transportation. In essence, the element of choice was absent. Defendant was effectively forced to drive the van or remain in a situation which was at the least unsettling and could well have become dangerous. Not only did the officers provide him with a means, but they also left him with little choice but to utilize those means. In my view, these factors sufficiently establish that the officers induced or instigated the crime which the defendant would not otherwise have committed. Accordingly, I would affirm.